DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: RCE filed on 11/02/2022.
• Claims 21-40 are currently pending; claims 1-20 have been canceled.

Continued Examination Under 37 CFR 1.114
• A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.
 
Response to Arguments
• Applicant’s arguments, see pages 7-10, filed 11/02/2022, with respect to the rejection(s) of claim(s) 21 and 31under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Holman (US 2180232201) in view of Nakadai et al (US 2009018828).
Regarding claim 21, Holtman discloses a computer-implemented method, comprising: 
receiving first data corresponding to at least one image (face recognition via using front/back camera of device, fig. 3, par.173) representing a user speaking an utterance (par. 42); 
determining the first data (data associated with input audio data, pars. 42-46) is associated with the audio data (pars. 42-46); 
processing the first data and the audio data to determine feature data corresponding to the at least one image (e.g. features associated with user’s image such as features related to face’s recognition, pars. 42-46, also notes: face  recognition require user to look directly at the device in order for the device to capture the face’s features for recognition) and the utterance (data associated with input data such as wake words, passwords, and etc., pars. 42-46) receiving audio data (via audio input microphone, fig. 2) corresponding to an utterance spoken by the user;  
processing the first data corresponding to the at least one image (facial recognition where the user’s face is directing at the device, par. 170);  and  
in response to processing the first data to determine that the utterance is at the device, causing speech processing (speech processing, figs. 3-5, 13-15, abstract, pars. 3-5, see entire reference for more details in regards to speech recognition) to be performed using the audio data. 
	Holman fails to teach and/or suggest methods/steps of determining that the user is directing the utterance at the device.
	Nakadai, in the same field of endeavor for speech processing, teaches a well-known example of methods/steps of determining whether the user is speaking at the device that processing the input speech/audio commands (abstract, figs. 1, 3, 5, 20, pars. 9-15). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying speech processing of Holman to include methods/steps of determining that the user is directing the utterance at the device to insure the input does not come from an unwanted voices/noises as taught by Nakadai.
Therefore, it would have been obvious to combine Holman with Nakadai to obtain the invention as specified in claim 21.
Regarding claim 22, Holtman further discloses the computer-implemented method of claim 21, further comprising: processing the first data or the feature data to determine the user is facing (using face recognition, fig. 3) the device. 
 
	Regarding claim 23, Holtman further discloses the computer-implemented method of claim 21, further comprising: wherein processing the feature data to determine that the utterance is directed at a device comprises processing the feature data using at least one classifier (face recognition, par. 63 and abstract). 
 
	Regarding claim 24, Holtman further discloses the computer-implemented method of claim 21, further comprising: processing the audio data to determine the feature data corresponding to the utterance, wherein processing the first data to determine that the utterance at a device comprises processing the first data and the feature data using at least one classifier (face recognition, par. 63). 
 
	Regarding claim 25, Holtman further discloses the computer-implemented method of claim 24, wherein processing the audio data to determine the feature data comprises: performing automatic speech recognition (ASR) on the audio data to determine ASR result data (fig. 6;)  and processing the ASR result data to determine the feature data (speaker’s voice recognition, par. 63). 
 
	Regarding claim 26, Holtman further discloses the computer-implemented method of claim 21, wherein causing speech processing to be performed using the audio data comprises sending the audio data to at least one remote device (fig. 11) for the speech processing. 
 
	Regarding claim 27, Holtman further discloses the computer-implemented method of claim 21, wherein audio data was received without detection of a wakeword (continue conversation without keyword, pars. 83-86) associated with the utterance. 
 
	Regarding claim 28, Holtman further discloses the computer-implemented method of claim 21, wherein audio data was received based at least in part on detection of a wakeword (keyword, fig. 3, par. 43) associated with the utterance. 
 
	Regarding claim 29, Holtman further discloses the computer-implemented method of claim 21, further comprising: processing the first data to determine the user is looking at a second device (second device includes tablet, laptop, figs. 13, 15);  and based at least in part on the user looking at the second device, causing output data to be sent to the second device (figs. 4-5). 
 
	Regarding claim 30, Holtman further discloses the computer-implemented method of claim 29, wherein determination that the user is looking at the second device (smartphone, laptop, tablet, figs. 13, 15, par. 165) occurs after receipt of the audio data. 

Regarding claims 31-40 recite limitations that are similar and in the same scope of invention as to those in claims 21-30 above; therefore, claims 31-40 are rejected for the same rejection rationale/basis as described in claims 21-30.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/            Primary Examiner, Art Unit 2674